DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 5, 7 and 8 in the reply filed on 1/12/2022 is acknowledged.
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/12/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnhart (US 2008/0113892), as evidenced by Broughall (GB2211093) and Pottie (US 2015/0368284).
The instant claims are directed to a composition comprising 0.05-5% of itaconic acid and benzoic acid (preservation system) in weight ratio of 1:50 to 50:1 or 1:10 to 10:1.
Barnhart discloses antimicrobial hand wash (reading on personal care composition) which comprises an active ingredient and an amidoamine based cationic surfactant (Abs). 
Example 3 discloses a) a composition comprising water, triclosan, acid, propylene glycol and lauramidopropyl dimethylamine and .61g of itaconic acid; and teaches b) a composition comprising water, triclosan, acid, propylene glycol and lauramidopropyl dimethylamine and 1.11g of benzoic acid
While Barnhart fails to exemplify a composition comprising both itaconic acid and benzoic acid, it would have been prima facie obvious to combine the itaconic acid composition and the benzoic acid composition to formulate a single composition comprising both itaconic acid and benzoic acids as its prima facie obvious to combine two composition each taught by the prior art to be used (antimicrobial wash) for the same purpose to create a composition for the same purpose of an antimicrobial wash.
MPEP 2144.06 recites “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).”

This combination of composition results in a composition comprising:
.61g itaconic acid;
1.11g benzoic acid;
Water to q.s. 100g;
4.2g lauroamidopropyl dimethylamine;
.606g triclosan and
10g propylene glycol.
The presence of both itaconic acid and benzoic acid reads on the claimed antimicrobial preservation system and this is used in am amounts of .86% by weight of the total composition, reading on instant claim 5.  While the art doesn’t specifically teach the acids to be antimicrobial agents, a compound and its properties are inseparable and as evidenced by Broughall (Abs) and Pottie ([0043]), both benzoic acid and itaconic acid have antimicrobial activity.
Regarding claims 2-3: The itaconic acid and benzoic acid are taught to be used in a weight ratio of 1:1.82 which overlaps with the claimed ratios and overlapping ranges are prima facie obvious.
Regarding claim 8: The water can be calculated to be present in an amount of approx. 91.737% which reads on “at least 75%.”

Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Findlay (US 2016/0348037), as evidenced by Broughall (GB2211093) and Pottie (US 2015/0368284).
The instant claims are directed to a hair treatment composition comprising itaconic acid and benzoic acid.
Findlay discloses a particle and composition comprising said particle, such as hair dyeing compositions or decolorizers (reading on hair treatment compositions).    The composition is taught to 
Findlay teaches a pH reducing agent to be selected from benzoic acid and itaconic acid among others (Findlay – claim 3). 
While Findlay fails to exemplify a composition comprising both itaconic acid and benzoic acid, it would have been prima facie obvious to combine a composition comprising itaconic acid as the pH reducing agent and a composition comprising benzoic acid as a pH reducing agent, to formulate a single composition comprising both itaconic acid and benzoic acids as its prima facie obvious to combine two composition each taught by the prior art to be used for the same purpose to create a composition for the same purpose.
Regarding the claimed antimicrobial preservation system, while Findlay is silent to this, a compound and its properties are inseparable and as evidenced by Broughall (Abs) and Pottie ([0043]), both benzoic acid and itaconic acid have antimicrobial activity.
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613